STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BRIAN WAYNE BICKFORD NO. 2022 CW 0424
VERSUS

SHAD WAYNE MACK, ADRIANE
DIER MACK, AND DIXIE

 

ELECTRIC MEMBERSHIP JUNE 22, 2022
CORPORATION
In Re: Shad Wayne Mack and Adriane Dier Mack, applying for

supervisory writs, 2lst Judicial District Court,
Parish of Livingston, No. 170889.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND LANIER, JJ.
WRIT DENIED ON THE SHOWING MADE.
VGW

JMG
WIL

COURT OF APPEAL, FIRST CIRCUIT

ASD

DEPUTY CLERK OF COURT
FOR THE COURT